                  Case 5:21-mj-00352 Document 1 Filed on 02/14/21 in TXSD Page 1 of 4
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Southern District
                                                 __________  District of
                                                                      of __________
                                                                         Texas

                  United States of America                          )
                             v.                                     )
                    Rhonda Lee Walker
                                                                    )      Case No.
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  1/20/20 - 2/12/21              in the county of                 Webb          in the
     Southern          District of            Texas             , the defendant(s) violated:

            Code Section                                                      Offense Description
18 USC 1001(a)(1) and (2)                      Knowingly and willfully falsifies, conceals, or covers up by any trick, scheme,
                                               or device a material fact; makes any materially false, fictitious, or fraudulent
                                               statement or representation; makes any materially false, fictitious, or
8 USC 1324                                     fraudulent statement or representation; Knowing or in reckless disregard of
                                               the fact that an alien has come to, entered, or remains in the United States in
                                               violation of law, conspired to transport or move, transported or moved, or
                                               attemptd to transport or move such alien within the United States by means
                                               of transportation or otherwise, in furtherance of such violation of law

         This criminal complaint is based on these facts:
See Attachment A




         ✔ Continued on the attached sheet.
         u

                                                                                              /s/Francisco R. Cantu Jr.
                                                                                                Complainant’s signature

                                                                               Francisco R. Cantu Jr., CBP-OPR Special Agent
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:             02/16/2021
                                                                                                   Judge’s signature

City and state:                          Laredo, Texas                          Christopher dos Santos, U.S. Magistrate Judge
                                                                                                 Printed name and title
      Case 5:21-mj-00352 Document 1 Filed on 02/14/21 in TXSD Page 2 of 4




                                     ATTACHMENT A

                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                          AGAINST: Rhonda Lee Walker


I, Francisco Rene Cantu Jr., a Special Agent with the United States Department of Homeland
Security (DHS), Customs and Border Protection (CBP), Office of Professional Responsibility
(OPR), having been duly sworn, depose and state:


1.     On June 4, 2020, an anonymous caller contacted CBP OPR and provided information that
       Customs and Border Protection Officer (CBPO) Rhonda L. Walker, stationed in Laredo,
       TX, employed a live-in caretaker who did not possess legal authorization to work in the
       United Sates (U.S.).
2.     From June 17, 2020 to February 4, 2021, OPR Special Agents (SAs) conducted
       surveillance at CBPO Walker’s residence. During surveillance, SAs observed an
       unidentified female conducting housekeeping and childcare duties.
3.     On February 3, 2021, CBP OPR SAs identified the housekeeper as Yadira Yesenia
       Trevino-SanMiguel, a citizen of Mexico. Trevino-SanMiguel has a non-immigrant U.S.
       visitor’s visa/border crossing card (B1/B2) with no authorization to reside or work in the
       U.S.
4.     Investigative research conducted by CBP OPR SAs revealed that on January 20, 2020,
       CBPO Walker conducted a money wire transaction to Yadira Yesenia Trevino-
       SanMiguel’s family in Mexico.
5.     CBP OPR SAs further reviewed Laredo Port of Entry (POE) videos for January 2, 2021.
       The videos depicted CBPO Walker assisting Trevino-SanMiguel make entry into the U.S.
       The videos showed CBPO Walker walking to the middle of the bridge and escorting
       Trevino-SanMiguel towards pedestrian primary. CBPO Walker is then observed using
       another CBPO’s computer login to inspect, scan Trevino-San Miguel’s nonimmigrant
       B1/B2 visa and grant Trevino-SanMiguel entry into the U.S.
6.     On February 12, 2021, Trevino-San Miguel attempted to make entry into the U.S. at the
       Gateway to the Americas Bridge 1 in Laredo, TX (Bridge 1) by presenting her non-
      Case 5:21-mj-00352 Document 1 Filed on 02/14/21 in TXSD Page 3 of 4




      immigrant B1/B1 visa to the inspecting CBPO, but was referred to further inspection as
      requested by CBP OPR SAs.
7.    CBP OPR SA Cantu and CBP OPR SA Francisco J. Villarreal responded to Bridge 1 and
      under Miranda advisement, interviewed Trevino-SanMiguel, who admitted to being
      employed by CBPO Walker for childcare and housekeeping duties.
8.    Trevino-SanMiguel further admitted that on January 2, 2021, CBPO Walker facilitated her
      entry into the U.S., by setting up an appointment for her at the GCAM plasma center in
      order to circumvent the 19 USC 1318 Emergency/Travel Restriction protocols, which
      prevented her to make a legal entry into the U.S. because of her non-essential travel status.
      In addition, Trevino-SanMiguel admitted that CBPO Walker escorted her from the middle
      of Bridge 1 to the front of the pedestrian line and queried her B1/B2 nonimmigrant visa
      document at pedestrian primary. Trevino-SanMiguel was allowed to make entry into the
      U.S.
9.    Trevino-SanMiguel further stated that on that same day, after making entry into the U.S.,
      CBPO Walker picked her up at the San Agustin Plaza and transported her to CBPO
      Walker’s residence.
10.   During the interview, Trevino-SanMiguel changed her story several times regarding her
      familial relationship to CBPO Walker, but then recanted and stated that she was not related
      CBPO Walker as stated before.
11.    CBP OPR SAs Cantu and Villarreal also interviewed CBPO Walker under Miranda
      advisement. CBPO Walker stated that Trevino-SanMiguel was her aunt and admitted that
      Trevino-SanMiguel was employed as a housekeeper at her mother’s residence and that at
      times would also take care of CBPO Walker’s children.
12.   CBPO Walker admitted that on January 2, 2021, she facilitated Trevino-SanMiguel’s
      illegal entry into the U.S. by escorting her from the middle of the bridge to pedestrian
      primary. CBPO Walker further admitted that she inspected and conducted CBP primary
      queries for Trevino-SanMiguel at the pedestrian lane using another CBPO’s login and
      without CBPO’s knowledge. Pedestrian primary CBPO was escorting a subject from
      pedestrian primary to secondary when CBPO Walker queried Trevino-SanMiguel.
13.   CBPO Walker admitted that her actions on primary were a violation of CBP policy for
      using another CBPO’s login to query Trevino-SanMiguel’s B1/B2 nonimmigrant visa
      Case 5:21-mj-00352 Document 1 Filed on 02/14/21 in TXSD Page 4 of 4




       document at primary and further admitted that it was wrong for her to get involved with
       Trevino-SanMiguel the inspection on January 2, 2021.
14.    CBPO Walker affirmed that Trevino-SanMiguel was working and residing in the U.S. in
       violation of her non-immigrant visa, yet allowed her to enter the U.S.
15.    CBPO Walker admitted to transporting Trevino-SanMiguel to her residence on multiple
       occasions.
16.    CBPO Walker stated that Trevino-SanMiguel was employed as a housekeeper by her
       mother and admitted that she (CBPO Walker) paid Trevino-SanMiguel on more than one
       occasion to take care of her children.
17.    CBPO Walker lied to CBP OPR SAs regarding the money wire transaction she sent to
       Mexico then later admitted that she did in fact executed that transaction for Trevino-
       SanMiguel’s daughter in Mexico.
18.    CBPO Walker admitted that, depending on her CBP work schedule demands, Trevino-
       SanMiguel would stay at her residence several days to take care of her children.
19.    At the onset of the interview, CBPO Walker lied about paying Trevino-SanMiguel for
       childcare and housekeeping duties; but later decided to provide a written statement on her
       own accord, admitting that she did in fact directly paid Trevino-SanMiguel.
20.   Based on the above facts and circumstances, there is probable cause to believe that CBPO
      Rhonda Lee Walker and others, falsified, concealed, or covered by trick, scheme, or device,
      and made materially false, fictitious, or fraudulent statements or representations in violation
      of Title 18, United States Code, Section 1001(a). In addition, CBPO Rhonda Lee Walker
      and others, brought in, harbored, concealed, transported and shielded an alien from
      detection, knowing or in reckless disregard of the fact that such entry, residence or
      transportation would be in violation of Title 8, United States Code, Section 1324(a).

                                                             /s/Francisco R. Cantu__________
                                                             Francisco R. Cantu, Special Agent
                                                             U.S. Customs and Border Protection
                                                             Office of Professional Responsibility
Subscribed and sworn to before me
This 16th day of February 2021.


Christopher Dos Santos
UNITED STATES MAGISTRATE JUDGE
